The proof in this ease clearly shows that no bill of lading was ever delivered to plaintiff by the defendant. Plaintiff’s property was given to defendant, appellant, for shipment, but in fact was never shipped. Defendant acknowledged having received the merchandise, and the only voucher issued to plaintiff was a simple dock receipt for the goods. The merchandise was to be held safely on the dock of defendant awaiting the arrival of a steamer; the property, while in defendant’s custody and possession, was lost, was not produced on demand therefor, and no satisfactory explanation was made of the failure to produce the property. Under these circumstances there would seem to be no question as to the liability of defendant for the value of the goods at the time and place of delivery. Judgment unanimously affirmed, with costs. Present—■ Kelly, P. J., Rich, Manning, Young and Kapper, JJ.